
	

113 HR 1180 IH: Resident Physician Shortage Reduction Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1180
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Crowley (for
			 himself and Mr. Grimm) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the distribution of additional residency positions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Resident Physician Shortage Reduction
			 Act of 2013.
		2.Distribution of
			 additional residency positions
			(a)In
			 generalSection 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) is amended—
				(1)in paragraph
			 (4)(F)(i), by striking paragraphs (7) and (8) and inserting
			 paragraphs (7), (8), and (9);
				(2)in paragraph
			 (4)(H)(i), by striking paragraphs (7) and (8) and inserting
			 paragraphs (7), (8), and (9);
				(3)in paragraph
			 (7)(E), by inserting paragraph (9), after paragraph
			 (8),; and
				(4)by adding at the
			 end the following new paragraph:
					
						(9)Distribution of
				additional residency positions
							(A)Additional
				residency positions
								(i)In
				generalFor each of fiscal years 2015 through 2019 (and
				succeeding fiscal years if the Secretary determines that there are additional
				residency positions available to distribute under clause (iv)(II)), the
				Secretary shall, subject to clause (ii) and subparagraph (D), increase the
				otherwise applicable resident limit for each qualifying hospital that submits a
				timely application under this subparagraph by such number as the Secretary may
				approve for portions of cost reporting periods occurring on or after July 1 of
				the fiscal year of the increase.
								(ii)Number
				available for distributionFor each such fiscal year, the
				Secretary shall determine the total number of additional residency positions
				available for distribution under clause (i) in accordance with the
				following:
									(I)Allocation to
				hospitals already operating over resident limitOne-third of such
				number shall be available for distribution only to hospitals described in
				subparagraph (B).
									(II)Aggregate
				limitationExcept as provided in clause (iv)(I), the aggregate
				number of increases in the otherwise applicable resident limit under this
				subparagraph shall be equal to 3,000 in each such year.
									(iii)Process for
				distributing positions
									(I)Rounds of
				applicationsThe Secretary shall initiate 5 separate rounds of
				applications for an increase under clause (i), 1 round with respect to each of
				fiscal years 2015 through 2019.
									(II)Number
				availableIn each of such rounds, the aggregate number of
				positions available for distribution in the fiscal year under clause (ii) shall
				be distributed, plus any additional positions available under clause
				(iv).
									(III)TimingThe
				Secretary shall notify hospitals of the number of positions distributed to the
				hospital under this paragraph as a result of an increase in the otherwise
				applicable resident limit by January 1 of the fiscal year of the increase. Such
				increase shall be effective for portions of cost reporting periods beginning on
				or after July 1 of that fiscal year.
									(iv)Positions not
				distributed during the fiscal year
									(I)In
				generalIf the number of resident full-time equivalent positions
				distributed under this paragraph in a fiscal year is less than the aggregate
				number of positions available for distribution in the fiscal year (as described
				in clause (ii), including after application of this subclause), the difference
				between such number distributed and such number available for distribution
				shall be added to the aggregate number of positions available for distribution
				in the following fiscal year.
									(II)Exception if
				positions not distributed by end of fiscal year 2019If the
				aggregate number of positions distributed under this paragraph during the
				5-year period of fiscal years 2015 through 2019 is less than 15,000, the
				Secretary shall, in accordance with the provisions of clause (ii) and
				subparagraph (D) and the considerations and priority described in subparagraph
				(C), conduct an application and distribution process in each subsequent fiscal
				year until such time as the aggregate amount of positions distributed under
				this paragraph is equal to 15,000.
									(B)Allocation of
				distribution for positions to hospitals already operating over resident
				limit
								(i)In
				generalSubject to clauses (ii) and (iii), in the case of a
				hospital in which the reference resident level of the hospital (as specified in
				subparagraph (G)(iii)) is greater than the otherwise applicable resident limit,
				the increase in the otherwise applicable resident limit under subparagraph (A)
				for a fiscal year described in such subparagraph shall be an amount equal to
				the product of the total number of additional residency positions available for
				distribution under subparagraph (A)(ii)(I) for such fiscal year and the
				quotient of—
									(I)the number of
				resident positions by which the reference resident level of the hospital
				exceeds the otherwise applicable resident limit for the hospital; and
									(II)the number of
				resident positions by which the reference resident level of all such hospitals
				with respect to which an application is approved under this paragraph exceeds
				the otherwise applicable resident limit for such hospitals.
									(ii)RequirementsA
				hospital described in clause (i)—
									(I)is not eligible
				for an increase in the otherwise applicable resident limit under this
				subparagraph unless the amount by which the reference resident level of the
				hospital exceeds the otherwise applicable resident limit is not less than 10
				and the hospital trains at least 25 percent of the full-time equivalent
				residents of the hospital in primary care and general surgery (as of the date
				of enactment of this paragraph); and
									(II)shall continue to
				train at least 25 percent of the full-time equivalent residents of the hospital
				in primary care and general surgery for the 5-year period beginning on such
				date.
									In the case
				where the Secretary determines that a hospital described in clause (i) no
				longer meets the requirement of subclause (II), the Secretary may reduce the
				otherwise applicable resident limit of the hospital by the amount by which such
				limit was increased under this subparagraph.(iii)Clarification
				regarding eligibility for other additional residency
				positionsNothing in this subparagraph shall be construed as
				preventing a hospital described in clause (i) from applying for and receiving
				additional residency positions under this paragraph that are not reserved for
				distribution under this subparagraph.
								(C)Distribution of
				other positionsFor purposes of determining an increase in the
				otherwise applicable resident limit under subparagraph (A) (other than such an
				increase described in subparagraph (B)), the following shall apply:
								(i)Considerations
				in distributionIn determining for which hospitals such an
				increase is provided under subparagraph (A), the Secretary shall take into
				account the demonstrated likelihood of the hospital filling the positions made
				available under this paragraph within the first 5 cost reporting periods
				beginning after the date the increase would be effective, as determined by the
				Secretary.
								(ii)Priority for
				certain hospitalsSubject to clause (iii), in determining for
				which hospitals such an increase is provided, the Secretary shall distribute
				the increase in the following priority order:
									(I)First, to
				hospitals in States with (aa) new medical schools that received
				Candidate School status from the Liaison Committee on Medical
				Education or that received Pre-Accreditation status from the
				American Osteopathic Association Commission on Osteopathic College
				Accreditation on or after January 1, 2000, and that have achieved or continue
				to progress toward Full Accreditation status (as such term is
				defined by the Liaison Committee on Medical Education) or toward
				Accreditation status (as such term is defined by the American
				Osteopathic Association Commission on Osteopathic College Accreditation), or
				(bb) additional locations and branch campuses established on or after January
				1, 2000, by medical schools with Full Accreditation status (as
				such term is defined by the Liaison Committee on Medical Education) or
				Accreditation status (as such term is defined by the American
				Osteopathic Association Commission on Osteopathic College
				Accreditation).
									(II)Second, to
				hospitals that emphasize training in community health center or community-based
				settings or in hospital outpatient departments.
									(III)Third, to
				hospitals that are eligible for incentive payments under section 1886(n) or
				1903(t) as of the date the hospital submits an application for such increase
				under subparagraph (A).
									(IV)Fourth, to all
				other hospitals.
									(iii)Distribution
				to hospitals in higher priority group prior to distribution in lower priority
				groupsThe Secretary may only distribute such an increase to a
				lower priority group under clause (ii) if all qualifying hospitals in the
				higher priority group or groups have received the maximum number of increases
				under such subparagraph that the hospital is eligible for under this paragraph
				for the fiscal year.
								(iv)Requirements
				for use of additional positions
									(I)In
				generalSubject to subclause (II), a hospital that receives such
				an increase shall ensure, during the 5-year period beginning on the effective
				date of such increase, that—
										(aa)not
				less than 50 percent of the positions attributable to such increase that are
				used in a given year during such 5-year period are used to train full-time
				equivalent residents in a shortage specialty residency program (as defined in
				subparagraph (G)(v)), as determined by the Secretary at the end of such 5-year
				period;
										(bb)the
				total number of full-time equivalent residents, excluding any additional
				positions attributable to such increase, is not less than the average number of
				full-time equivalent residents during the 3 most recent cost reporting periods
				ending on or before the effective date of such increase; and
										(cc)the
				ratio of full-time equivalent residents in a shortage specialty residency
				program (as so defined) is not less than the average ratio of full-time
				equivalent residents in such a program during the 3 most recent cost reporting
				periods ending on or before the effective date of such increase.
										(II)Redistribution
				of positions if hospital no longer meets certain
				requirementsWith respect to each fiscal year described in
				subparagraph (A), the Secretary shall determine whether or not a hospital
				described in subclause (I) meets the requirements of such subclause. In the
				case that the Secretary determines that such a hospital does not meet such
				requirements, the Secretary shall—
										(aa)reduce the
				otherwise applicable resident limit of the hospital by the amount by which such
				limit was increased under this paragraph; and
										(bb)provide for the
				distribution of positions attributable to such reduction in accordance with the
				requirements of this paragraph.
										(D)LimitationA
				hospital may not receive more than 75 full-time equivalent additional residency
				positions under this paragraph for any fiscal year.
							(E)Application of
				per resident amounts for primary care and nonprimary careWith
				respect to additional residency positions in a hospital attributable to the
				increase provided under this paragraph, the approved FTE per resident amounts
				are deemed to be equal to the hospital per resident amounts for primary care
				and nonprimary care computed under paragraph (2)(D) for that hospital.
							(F)Permitting
				facilities to apply aggregation rulesThe Secretary shall permit
				hospitals receiving additional residency positions attributable to the increase
				provided under this paragraph to, beginning in the fifth year after the
				effective date of such increase, apply such positions to the limitation amount
				under paragraph (4)(F) that may be aggregated pursuant to paragraph (4)(H)
				among members of the same affiliated group.
							(G)DefinitionsIn
				this paragraph:
								(i)Otherwise
				applicable resident limitThe term otherwise applicable
				resident limit means, with respect to a hospital, the limit otherwise
				applicable under subparagraphs (F)(i) and (H) of paragraph (4) on the resident
				level for the hospital determined without regard to this paragraph but taking
				into account paragraphs (7)(A), (7)(B), (8)(A), and (8)(B).
								(ii)Reference
				resident levelExcept as otherwise provided in subclause (II),
				the term reference resident level means, with respect to a
				hospital, the resident level for the most recent cost reporting period of the
				hospital ending on or before the date of enactment of this paragraph, for which
				a cost report has been settled (or, if not, submitted (subject to audit)), as
				determined by the Secretary.
								(iii)Resident
				levelThe term resident level has the meaning given
				such term in paragraph (7)(C)(i).
								(iv)Shortage
				specialty residency programThe term shortage specialty
				residency program means the following:
									(I)Prior to report
				on shortage specialtiesPrior to the date on which the report of
				the National Health Care Workforce Commission is submitted under section 3 of
				the Resident Physician Shortage Reduction Act of 2013, any approved residency
				training program in a specialty identified in the report entitled The
				Physician Workforce: Projections and Research into Current Issues Affecting
				Supply and Demand, issued in December 2008 by the Health Resources and
				Services Administration, as a specialty whose baseline physician requirements
				projections exceed the projected supply of total active physicians for the
				period of 2005 through 2020.
									(II)After report on
				shortage specialtiesOn or after the date on which the report of
				the National Health Care Workforce Commission is submitted under such section,
				any approved residency training program in a physician specialty identified in
				such report as a specialty for which there is a
				shortage.
									.
				(b)IMESection
			 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is
			 amended—
				(1)in clause (v), in
			 the second sentence, by striking subsections (h)(7) and (h)(8)
			 and inserting subsections (h)(7), (h)(8), and (h)(9);
				(2)by redesignating
			 clause (x), as added by section 5505(b) of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), as clause (xi) and moving such clause
			 4 ems to the left; and
				(3)by adding after
			 clause (xi), as redesignated by subparagraph (A), the following new
			 clause:
					
						(xii)For discharges
				occurring on or after July 1, 2015, insofar as an additional payment amount
				under this subparagraph is attributable to resident positions distributed to a
				hospital under subsection (h)(9), the indirect teaching adjustment factor shall
				be computed in the same manner as provided under clause (ii) with respect to
				such resident
				positions.
						.
				3.Study and report
			 by national health care workforce commission
			(a)StudyThe
			 National Health Care Workforce Commission established under section 5101 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148) shall conduct a
			 study of the physician workforce. Such study shall include the identification
			 of physician specialties for which there is a shortage, as defined by the
			 Commission.
			(b)ReportNot
			 later than January 1, 2016, the National Health Care Workforce Commission shall
			 submit to Congress a report on the study conducted under subsection (a),
			 together with recommendations for such legislation and administrative action as
			 the Commission determines appropriate.
			4.Study and report
			 on strategies for increasing diversity
			(a)StudyThe
			 Comptroller General of the United States (in this section referred to as the
			 Comptroller General) shall conduct a study on strategies for
			 increasing the diversity of the health professional workforce. Such study shall
			 include an analysis of strategies for increasing the number of health
			 professionals from rural, lower income, and underrepresented minority
			 communities, including which strategies are most effective for achieving such
			 goal.
			(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report on the study conducted under
			 subsection (a), together with recommendations for such legislation and
			 administrative action as the Comptroller General determines appropriate.
			
